 



Cooperation Agreement

 

Agreement Number: (2015) -HD-0313

 

Party A: Benefactum Alliance Business Consultant (Beijing) Co., Ltd.



Address: Room 1105 and 1106, F10, Building 1, No. 6, Danleng Street, Haidian
District, Beijing



Post Code: 100000



Contact: Yang Lei



Tel: 0532-68895736 Fax: 0532-68895739



E-mail: yanglei@hyjf.com;

 

Party B: Haodai Tianxia Information Technology (Beijing) Co., Ltd.



Registered address: 48#, F4, Building 17, Yard 30, Shixing Street, Shijingshan
District, Beijing,100041, China



Contact address: F3, Tower A, Kelin Building, Sibei Avenue 107, Dongcheng
District, Beijing, 100007, China

 

Contact:



Tel: Fax: 010-84019686



E-mail:

 

Whereas Party A desires to use risk prevention and control data services from
Party B’s Haodai Wang Fengyun risk control platform (namely Internet data
services and data product platform, hereinafter referred to as “Party B’s
Platform”), both parties have reached the following agreement under the
principle of mutual benefit, complementary advantages, equality and common
development, through friendly and equal negotiation.

 

1. Cooperation objective and content:

 

In order to conduct business in compliance with laws and regulations, and to
avoid any harms to Party A or Party A’s users or the society arising from
fraudulent principals (including natural person and corporation, the same below)
or false data, Party A needs to examine information that is submitted by Party
A’s users, internal personnel, or parties with whom it has transactional
relationship and beneficial relationship.The parties have reached the following
conditions and terms:

 

After Party A legally obtains the authorization from data subject, it will
submit data subject application to Party B’s platform; Party B’s platform
transmit such data to the authoritative data source and platform partners (e.g.
Fair Isaac and other internet service providers) or Party B’s database through
the network; such the authoritative data source, platform partners or Party B
database will identify and conclude the results. Such the result will be
transmitted by Party B’s platform to Party A. These above services, including
cooperation with Fair Isaac, shall be performed and completed in the Party B’s
platform; Party B is responsible for related services and content assistance,
including technology service.

 

 

 

 

2. Service requirements:

 

2.1 Party A promises it has obtained data subject’s consent, as well as
authorization on disclosure of personal information by Party A to Party B and
inquiring via Party B’s platform before submitting such data to be identified to
Party B’s platform. The scope of authorization by the data subject covers Party
A’s identification and use of such data hereunder.

 

Party B shall not bear any legal liability arising from failure in obtaining
such authorization by Party A. As requested by Party B, Party A shall provide
the data subject’s authorization documents within two working days. Party A is
fully liable for any and all legal disputes arising from inquiry and using such
inquiry service without the permission or authorization of the data subject; in
case of any losses to Party B, Party A shall compensate for all losses hereto to
Party B and shall bear full legal responsibility.

 

2.2 Party B’s platform shall only give identification response to inquired data
submitted by Party A. Party A may determine the consistence between queried data
and data subject on its own decisions.

 

2.3 Party B service hereunder shall be used by Party A for the following
purpose: reference for identifying data that the data subject submits and
promises; Party B shall not exceed the aforementioned range.

 

2.4 Party A shall use the results under the legitimate, reasonable and necessary
principle, in strict accordance with the scope of authorization by data subject.
Party A shall bear full liability arising out of exceeding such the range or
illegal, improper use.

 

2.5 Party A shall neither make the service interface that Party B’s platform
provides accessible and available to the public, nor provide similar services to
those hereunder, nor sell / disclose such results from Party B’s platform in any
forms or substantively. If Party A needs to apply Party B’s name, business
description, logos, trademarks and other intellectual property rights into any
promotional purposes relating to Party A’s information, such application shall
be subject to written authorization of Party B, and such authorization scope
includes but is not limited to promotional purposes, forms, content, time and
other details.

 

2.6 Party A shall not use the service as the only way to examine data subject
information.

 

2.7 In case of any adjustment to the results form or content due to national
regulations or provisions of the authoritative data source, the adjusted status
shall prevail.

 

 

2.8 Party A hereby promises any information filled in “Customer Information
Registration Form” is true and valid; it is willing to bear any adverse
consequences arising from any of such false information hereto.

 

2.9 Each party warrants its basic information and contact information hereunder
is true and valid; in case of any change, it shall promptly notify the other
party in writing.

 

2.10 Except as agreed by Party B in advance in writing, Party A shall not
release any news related to the project hereunder.

 

 

 

 

3. Rights and obligations of Party A

 

3.1 Party A warrants and represents it is a legal entity incorporated and
validly existing under the Chinese laws, and that it has obtained qualifications
to fulfill this Agreement; that it has the demand for identifying objective and
true subject information; Party B’s service is limited to use by reviewer having
signed a valid contract with Party A or Party A’s own proprietary review system
that is not mixed with any other systems, and; that Party A will not set up any
audit access interface or exit interface on any Internet page or all kinds of
external network client terminals

 

3.2 Party A will strictly comply with relevant laws and regulations relating to
use of natural person or legal person information, will not engage in any
illegal activities for invasion of personal privacy or portrait. Party A shall
neither disclose the interface account and password to any third party, nor
permit any third party to use this interface, nor transit to a third party
through the system. Any personal information inquired and obtained from Party
B’s platform by Party A shall not be used or disclosed to any third party; if
Party A considers such disclosure or use as necessary, it shall separately
obtain data subject’s consent. Party A agrees it will be liable to any damage
arising from such disclosure or use hereunder.

 

3.3 Party A shall be obliged to obtain the data subject’s full permission and
written authorization for implementation of services by Party B (according to
power of attorney template as shown in Annex 2) in legitimate and effective
manners, prior to using Party B service, according to the requirements under
this Agreement. Prior to obtaining the user authorization, Party A is obligated
to inform the user identification purposes, contents and possible consequences.
Party A shall ensure that the power of attorney is real, legitimate and
effective, and that Party B is not obligated to review and verify the
substantiality, authenticity, legitimacy and effectiveness of power of attorney.
Party A agrees it will be liable to any damage arising from such power of
attorney.

 

3.4 Party A shall be obliged to take adequate and effective measures to protect,
keep confidential, and prevent from disclosure, any information related to this
Agreement submitted by the data subject, any information known during execution
and performance of this Agreement, as well as any results given by Party B. such
the obligation of confidentiality by Party A shall not be terminated or relieved
after termination or relief of this Agreement.

 

3.5 Party A warrants and represents it will not engage in any activities that
may affect the cooperation hereunder or reputation and interests of Party B,
during the cooperation period.

 

4. Rights and obligations of Party B

 

4.1 Party B warrants and represents it is a legal entity incorporated and
validly existing under the Chinese laws, and that it has obtained qualifications
to fulfill this Agreement.

 

4.2 Party B warrants: after it receiving the data subject information to be
identified that Party A submits, it will be capable to objectively submit such
data to the authoritative data source, platform partners or Party B’s database
for further identification; the identification results provided to Party A will
be consistent with the above identification results.

 

4.3 In case of any service suspension arising from system adjustment, upgrading,
expansion and other measures by authoritative data source, platform partners or
Party B database, Party B shall notify to Party A one working day in advance; in
case of failure in providing normal services due to power outages, system
failures, transmission line or communication failures and other unpredictable
factors, Party B shall promptly notify and take active measures to recover the
system to normal operation status.

 

 

 

 

4.4 Party B shall be obliged to take adequate and effective measures to protect,
keep confidential, and prevent from disclosure, any information related to this
Agreement as well as any results given to Party A. Such the obligation of
confidentiality by Party B shall not be terminated or relieved after termination
or relief of this Agreement.

 

4.5 Party B warrants that the identification results transmitted to Party A are
consistent with the results provided by the data source, platform partners or
Party B database, but it is not obligated to recognize and verify the
authenticity of results. Providing results by Party B to Party A does not
constitute any express or implied views or warranties to any persons, including
Party A and / or user, data subject to be identified. In any case, Party B is
not liable for any decisions or actions that any persons, including Party A and
/ or user, data subject, make/take according to the results, data or services.

 

4.6 Provision of services by Party B to Party A under this Agreement is not
considered that Party A grants Party B any right in any way, regardless of
whether such right is granted in any form and in any meaning.

 

5. Charging rate, bill-checking and settlement

 

5.1 The parties agree that Party A provides Party B with inquiry service for
following service items in free of charge: repeated loan application, record on
inquiry by credit loan providers, inquiry on executed announcement, dishonest
debtor inquiry, anti-fraud blacklist, overdue payment records, personal
blacklist, and acquiring blacklist inquiry. Except for the aforementioned items,
the service for any other items will be charged. Party B is entitled to charge
Party A service fees in accordance with the rate as released on Party B’s
platform or as otherwise agreed by both parties in writing.

 

5. 2 FICO credit scoring decision-making system service fees are separately
settled by Party A with FICO; Party B shall provide the necessary assistance;
Party B shall not be jointly and severally liable for fees settlement by any of
the parties hereto.

 

5.3 Within 7 days from the date when this agreement enters into force, Party B
shall set up a free account for inquiry by Party A. If Party A requires Party B
to provide charged inquiry service items, the parties will further negotiate for
such settlement terms and conditions, and then sign written agreement.

 

6. Information security and confidentiality

 

6.1 The parties shall establish an information security protection system
relating to technology and working system, thus to prevent from information
leakage. Any party shall be fully liable to any and all consequences and losses
arising from information leakage or access by third parties due to its own
cases.

 

6.2 Any party shall be obligated to keep confidential regarding any trade
secrets and confidential information known from the other party during
negotiation, communication, technology application as well as execution and
fulfillment of this contract; it shall be liable to make any of its personal
(including its employees, consultants, etc.) to be bound and perform the same
obligations hereto. Without the written consent of the other party, no party
shall disclose to any third party.

 

6.3 Without the written consent of the other party, no party shall disclose the
existence of this agreement and any content hereunder to any third party,
including but not limited to price terms, payment and mode of payment,
cooperative mode, etc.

 

 

 

 

7. Liabilities for breach

 

7.1 After the Agreement becomes valid and effective, the parties shall fully
perform the obligations under the Agreement. Any failure by either party in
performing any terms/ conditions shall be deemed as breach of contract. Except
as otherwise agreed, a party shall correct and then notify the other party in
writing within three days upon receipt of a written notice describing the breach
matters from the other party. If it is confirmed the breach actually exists,
such the beaching party shall bear the actual losses to the observant party
arising from its breach.

 

7.2 If Party A violates the terms and requirements under the Agreement relating
to use of Party B service, Party B shall be deemed as a defaulting party.
Depending on actual circumstances, Party B is entitled to suspend account or
interface, or freeze bonus points, or unilaterally terminate the agreement and
take other measures; in case Party A’s breach causes any losses to Party B ,
Party A shall make full compensation.

 

7.3 No failure or delay by one party in exercising any of its rights shall be
deemed as a waiver on such right, No failure in exercising such rights shall be
deemed as a waiver on exercising remaining rights. In case any conditions
hereunder are adjudged as invalid, the other conditions shall be deemed as
performable and valid.

 

7.4 The service fees incurred before termination of this Agreement is not
affected by termination of the agreement. The termination of this agreement does
not constitute a waiver on the right to claim against any other breaches of the
defaulting party hereto.

 

8. Force majeure

 

8.1 If the Agreement becomes non-performable or the business objectives
hereunder are not realized due to any force majeure (including but not limited
to fire, flood, earthquake, typhoon, natural disasters, as well as change in
government laws and regulations, orders, adjustment in technical operators,
communication and platform cooperation third-party or authoritative data
source), no party will bear any liabilities arising therefrom.

 

8.2 Upon the occurrence of force majeure, the suffering party shall immediately
notify to the other party in the most efficient way as soon as possible, for
further negotiation on appropriate solutions.

 

9. Dispute resolution and applicable laws

 

The execution, performance and interpretation and dispute settlement of this
agreement is only subject to the Chinese laws; any disputes arising during the
performance of the agreement shall be resolved by the parties through friendly
negotiation. If such negotiation fails, either party may bring a lawsuit for
such dispute to the people’s court in the region where the plaintiff is located.

 

10. Other matters

 

10.1 Any amendment to this agreement shall be written and executed by the
parties separately into a supplemental agreement. Such the supplementary
agreement and official documents executed by/ between the parties (including,
but not limited to letters, notices, bills for settlement, invoices, etc.) shall
be only delivered via express mail. Any documents dispatched by one party to the
other party’s contact address hereunder via express mail service shall be deemed
as served from the date when the other party signs in for receipt.

 

10.2 The Agreement comes into valid and effective for one year from the date
when it is sealed by the parties. When this Agreement expiries, Party B will
terminate the provision of free inquiry service provided to Party A.

 

 

 

 

10.3 After the Agreement expires, the parties may renegotiate for renewal of
such cooperation.

 

10.4 The Agreement is made in duplicate; each party holds one, and each one has
the same legal effect.

 

Annex 1: Customer Information Registration Form

 

Annex 2: Power of Attorney on Customer Data Inquiry

 

(End of text, no text below)

 

Party A: Huizhong Business Consultants (Beijing) Co., Ltd. Party B: Haodai
Tianxia Information Technology (Beijing) Co., Ltd.     Legal representative or
authorized agent: Legal representative or authorized agent:    

Date: November 16, 2015

 

Date:

 

[ex10-34_001.jpg]

 

 

 

 

Annex1

 

Customer Information Registration Form

 

The Company hereby makes the following commitments: 1) The following information
is subject to change with written notice within 5 working days; 2) the persons
filling out the form have obtained legal authorization on the performance of
those functions from the legal person; 3) when requested to provide additional
information, the Company will submit and assist.

Company information

 

Company name Benefactum Alliance Business Consultant (Beijing) Co., Ltd.
Business Contact Information

Full name

 

Yang Lei

 

Legal representative Liu Bodang

Department

 

Risk control unit

 

Office address / Invoice address   Post Risk control director Company phone
0532-68895736

Contact number

 

0532-68895736 Company fax 0532-68895739

Phone

 

13386421796 Business license registration information Business license
registration number 110105016272683

 

Email Address

 

Yanglei@hyjf.com Organization code No. 07858766-5 Technical Contact Information

Full name

 

Gao Honggang

 

Date of establishment

September 10, 2013

 

Post Product manager Operating period expires on September 9, 2033 Contact
number   Company type Private Mobile 15264219799 Registered Capital

 

1.0581 billion yuan

Email address / QQ gaohonggang@hyjf.com Paid-up capital 160.581 million yuan
Registration Company website www.hyjf.com Business scope under business license

Investment consulting: Investment management: financial consulting (prohibited
to conduct audit, capital verification, appraisal, accounting, consulting,
agency bookkeeping, and other business subject to specific approval, or to issue
relevant audit reports, verification reports and other written materials):
Market research; enterprise management consulting: basic software services:
technical promotion services. (Any business subject to the approval shall not be
conducted unless approved by relevant departments, and shall be only conducted
in accordance with the approved content.)



Business Platform URL (more than one available)  

IP address for filing:

The Company authorizes Haodai Tianxia Information Technology (Beijing) Co., Ltd.
to accept only from the company via the following authorized email: IP address
issued for filing and any change application; upon the email is changed, the
Company will notify in writing immediately.

Login risk control platform account of Haodaiyun (please fill in if any)  

 

 

 

 

Annex 2

 

Power of Attorney on Customer Data Inquiry

 

Dear Customer: In order to protect your rights and interests, please read the
terms and conditions hereunder (especially bold content) carefully and pay
attention to your rights and obligations hereunder before signing this Power of
Attorney.

 

____________________ (company name):

 

1. I agree and irrevocably authorize: your company to collect and verify any
data related to myself, via Internet data services and data platform, in
accordance with relevant state regulations and rules, including but not limited
to personal data comparison, education data, loan application record data, court
litigation data, consumption analysis data, personal property data and
integrated data related with the duties performance, and to apply into the
following purposes:

 

(A) Examine and review my application (including but not limited to loans,
consumption and other services);

 

(B) Examine and review my qualification as a person in charge, legal
representative, investor, guarantor, business operator, actual controller of any
individual, organization or institution, or those applied by specially engaged
commercial unit.

 

(C) Provide loans to myself or any individual, institution or organization, in
which I serve as corporate sponsor, guarantor, business operator or actual
controller; implement post-loan risk management;

 

(D) Other business offered to me within legitimate scope by your company

 

II. If my business in your company is not approved, the documents and personal
data product information may not be returned to me,

 

It is hereby represented that I have read all these terms/conditions, and paid
special attention to bold content. As requested, your company has given clear
explanation to the relevant terms/conditions. I have fully understood and
acknowledged the meaning and legal consequences of all the terms/conditions
contained herein. I am willing to make the above authorization, warranty and
representation.

 

Name:

 

ID document name and number:

 

Signature date:

 

(To protect your legal interests, please complete the blank items.)

 

 

 

 



 